NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

RASHAUN KELLY,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D18-356
                                   )
KELLY SERVICES, INC.,              )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

Rashaun Kelly, pro se Appellant.

Cherie L. Silberman of Constangy, Brooks,
Smith, & Prophete, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.